  Case 2:20-cv-11052-LJM-APP ECF No. 1 filed 04/29/20   PageID.1   Page 1 of 10



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

Trustees of the
LABORERS PENSION TRUST FUND -
DETROIT & VICINITY; LABORERS
VACATION & HOLIDAY TRUST
FUND - DETROIT & VICINITY; LABORERS
METROPOLITAN DETROIT HEALTH &                      Case No. 20-__________
WELFARE FUND; and the MICHIGAN
LABORERS TRAINING FUND, trust funds          Hon. ________________
established under, and administered pursuant
to, federal law, and LOCAL UNION 1076,
LABORERS INTERNATIONAL UNION
OF NORTH AMERICAN, AFL-CIO AND
CERTAIN OF ITS INDIVIDUAL MEMBERS
CONSISTING OF: DRAKE JAMES, RANDALL
SCHULTZ, KURTIS MYERS, RUSSELL
RICHMOND, ZACK ROTARIOUS, TERREL
WEATHERS, THOMAS AUSTON, DAVID
MCKENZIE, ROBERT ARNOLD, TREI
MASON, AND DANIEL J. AVIS,

                  Plaintiffs,
v.

RED STAR CONSTRUCTION GROUP, LLC,
a Delaware limited liability company; and
DARKO MARTINOVSKI, an individual,
jointly and severally,

                Defendants.
______________________________________/



03254020 v1
                                      1
  Case 2:20-cv-11052-LJM-APP ECF No. 1 filed 04/29/20         PageID.2   Page 2 of 10




                                       COMPLAINT

              The above-named plaintiffs, by their attorneys, complaining against the

above-named defendants, respectfully show unto this Court as follows:

              1.   Plaintiffs, Trustees of the Laborers Pension Trust Fund-Detroit &

Vicinity; Laborers Vacation & Holiday Trust Fund-Detroit & Vicinity; Laborers

Metropolitan Detroit Health & Welfare Fund; and the Michigan Laborers Training

Fund, (hereinafter collectively referred to as the “Funds”) are the trustees of trust

funds established under, and administered pursuant to, Section 302 of the

Labor-Management Relations Act of 1947, as amended (hereinafter "LMRA"), 29

U.S.C. §186, and the Employee Retirement Income Security Act of 1974, as

amended (hereinafter "ERISA"), 29 U.S.C. §1001, et seq, with principal offices

located in this judicial district.

              2.   Plaintiff, Local Union 1076, Laborers International Union of North

America, AFL-CIO, (hereinafter "Local 1076"), is an unincorporated labor

organization representing the employees of Defendants in an industry affecting

commerce within the meaning of 29 USC Sections 142 and 185. Its principal

office is located in the City of Pontiac, Oakland County, Michigan. Local 1076 is




03254020 v1
                                              2
  Case 2:20-cv-11052-LJM-APP ECF No. 1 filed 04/29/20            PageID.3    Page 3 of 10



the representative unit of employees employed by Defendants within the State of

Michigan.

              3.   Plaintiffs, Drake James, Randall Schultz, Kurtis Myers, Russell

Richmond, Zack Rotarious, Terrel Weathers, Thomas Auston, David McKenzie,

Robert Arnold, Trei Mason, and Daniel J. Avis (collectively, the “Workers”) are

certain individual members of Local 1076 and were formerly engaged or employed

by Defendant Red Star Construction Group, LLC (“Red Star”).

              4.   Red Star is a limited liability company, organized under the laws of the

State of Delaware, certified to do business in the State of Michigan, which does

business in this judicial district and in the building construction industry, an

industry affecting commerce within the meaning of LMRA, 29 USC §1002(5) and

(12).

              5.   Defendant Darko Martinovski (“Martinovski”) is an individual and

owner, officer, director, manager and/or member of Red Star.

              6.   Insofar as Counts I and II of this Complaint are concerned, jurisdiction

of this Court is predicated on Section 301 of LMRA, 29 U.S.C. §185, and Sections

502(a)(3), 502(g)(2) and 515 of ERISA, 29 U.S.C. §§1132(a)(3), 1132(g)(2) and

1145, respectively, this being a suit for breach of the wage and fringe benefit


03254020 v1
                                               3
  Case 2:20-cv-11052-LJM-APP ECF No. 1 filed 04/29/20          PageID.4   Page 4 of 10



provisions of collective bargaining agreements which Red Star and Martinovski, as

employers, entered into with Local 1076. Insofar as Counts III and IV of this

Complaint are concerned, jurisdiction is predicated on 28 U.S.C. §1367(a) which

permits the Court to exercise supplemental jurisdiction over state law claims that

form part of the same case and controversy as those over which it has original

jurisdiction.

              7.   Pursuant to the aforementioned collective bargaining agreements,

copies of which are in its possession, Red Star was, and is, obligated to pay wages

to its employees and to make contributions for fringe benefits (e.g., medical

coverage for eligible participant employees and their families, pensions, vacation

and holiday pay, and annuity benefits) for, or with respect to, work performed by

those of its employees who were represented by Local 1076, which wages should

have been paid directly to its employees and which contributions should have been

paid directly to the Funds.

              8.   Pursuant to ERISA, 29 U.S.C. §1059(a), and the collective bargaining

agreements and trust agreements incorporated by reference therein, Red Star is

obligated to maintain records sufficient to determine the benefits due, or which may

become due, to its employees represented by the Laborers Union via contributions


03254020 v1
                                              4
  Case 2:20-cv-11052-LJM-APP ECF No. 1 filed 04/29/20             PageID.5    Page 5 of 10



to the Funds, and to submit to periodic audits by the Funds of its books and records

to confirm the accuracy and timeliness of such contributions to the Funds.

                    COUNT I - FAILURE TO PAY FRINGE BENEFITS
                               (as to Defendant Red Star)

              9.    Paragraphs 1 through 8 above are incorporated herein by reference.

              10.   Red Star has, in violation of its contractual obligations, failed to pay

all of the fringe benefit contributions it has been obligated to pay.

              11.   Despite demand, a copy of which is attached hereto as Exhibit A, Red

Star has failed to produce the books and records the Funds have requested to

conduct an audit for the period from the work month of June, 2019 through the

present.

              12.   The amount of Red Star’s indebtedness for the audit period is

unknown and cannot be ascertained until it submits its books and records for an

audit.

                          COUNT II - FAILURE TO PAY WAGES
                              (as to Defendant Red Star)

              13.   Paragraphs 1 through 12 above are incorporated herein by reference.

              14.   Red Star has not paid on a timely basis all of the wages it was required

to pay and, as a consequence, Local 1076 filed a grievance against it on April 7,


03254020 v1
                                                5
  Case 2:20-cv-11052-LJM-APP ECF No. 1 filed 04/29/20             PageID.6    Page 6 of 10



2020 pursuant to Article X, Section 1 of the collective bargaining agreement. A

copy of said grievance is attached hereto as Exhibit B and is made a part hereof by

reference.

              15.   Local 1076 and Red Star were unable to resolve the grievance and so

Local 1076 referred the matter to the Labor Relationship Committee for resolution

pursuant to Article X, Section 6 of the collective bargaining agreement. The Labor

Relationship Committee was unable to reach a decision.

              16.   Pursuant to Article IV(7) of the collective bargaining agreement, “[t]he

violation of rates of pay, overtime pay, and/or fringes shall not be considered as

subject to arbitration.”

                                 COUNT III – VIOLATION OF
                        MICHIGAN BUILDING CONTRACT FUND ACT
                          (as to Defendants Red Star and Martinovski

              17.   Paragraphs 1 through 16 above are incorporated herein by reference.

              18.   Red Star conducted business in the building construction industry

within the meaning of the Michigan Building Contract Fund Act, MCL 570.151, et

seq. (hereinafter, the “Trust Fund Act”).




03254020 v1
                                                6
  Case 2:20-cv-11052-LJM-APP ECF No. 1 filed 04/29/20             PageID.7   Page 7 of 10



              19.   Red Star and Martinovski, in connection with his operation of Red

Star, received payments for the work Red Star performed, through the individual

laborers it employed, on various construction projects in the State of Michigan.

              20.   Pursuant to the Trust Fund Act, any such payments received by Red

Star and Martinovski were deemed to be held in trust by them as trustees for the

benefit of, among others, the individual laborers that Red Star engaged or

employed.

              21.   The funds that were held in trust by Red Star and Martinovski, in their

fiduciary capacities under the Trust Fund Act, included the contributions that Red

Star and Martinovski were required to pay to the Funds, and the wages they were

required to pay to the individual laborers that Red Star engaged or employed.

              22.   Red Star, as a contractor in the State of Michigan, and Martinovski, in

connection with his operation of Red Star, knew, or had reason to know, of their

obligations under the Trust Fund Act.

              23.   As contractors subject to the Trust Fund Act, Red Star and

Martinovski, in connection with his operation of Red Star, knew, or had reason to

know, of their fiduciary obligations under the Trust Fund Act to pay the fringe

benefit contributions and wages they held in trust.

              24.   Red Star and Martinovski either intentionally or recklessly disregarded

their fiduciary obligations under the Trust Fund Act.



03254020 v1
                                                7
  Case 2:20-cv-11052-LJM-APP ECF No. 1 filed 04/29/20            PageID.8   Page 8 of 10



              25.   Upon information and belief, in violation of the Trust Fund Act, Red

Star and Martinovski retained, used or appropriated said payments received for

purposes other than to pay the fringe benefit contributions and wages accrued by

the individual laborers.

              26.   Upon information and belief, Red Star and Martinovski appropriated

monies (contract proceeds) paid to Red Star for general business operations, office

overhead, administrative expenses, vehicle expenses and/or for Martinovski’s own

personal use before payment of all fringe benefit contributions and wages due, or to

become due to the Funds and the individual laborers in violation of Mich. Comp.

Laws Ann. 570.151, et seq., and specifically 570.153.

                           COUNT IV – FAILURE TO PAY AMOUNT
                           OF DISHONORED CHECK (MCL 600.2952)
                           (as to Defendants Red Star and Martinovski)

              27.   Paragraphs 1 through 26 above are incorporated herein by reference.

              28.   Red Star and Martinovski knowingly, willingly, and intentionally

issued payroll checks to the Workers on closed bank accounts or on accounts

without sufficient funds.

              29.   The Workers received payroll checks from Red Star and Martinovski

that were dishonored, or paid on either a closed bank account or an account without

sufficient funds.




03254020 v1
                                               8
  Case 2:20-cv-11052-LJM-APP ECF No. 1 filed 04/29/20             PageID.9    Page 9 of 10



              30.   Red Star and Martinovski have not made payment on any of the

dishonored checks.

              WHEREFORE, Plaintiffs pray that this Court enter judgment in their favor:

              A.    Ordering Defendant Red Star to specifically perform according to the

provisions of its collective bargaining agreements;

              B.    Ordering Defendants Red Star and Martinovski to submit to the Funds

any and all books and records (without any limitation whatsoever) needed by the

Funds to determine the amount of their indebtedness for wages and fringe benefit

contributions for the period requested;

              C.    Awarding Plaintiffs all amounts such audit reveals as owed by

Defendants Red Star and Martinovski to the Funds and to the employees

represented by Local 1076 as wages;

              D.    Awarding Plaintiffs all costs, interest, and attorneys' fees incurred in

bringing and prosecuting this present action pursuant to Section 502(g)(2) of

ERISA, 29 USC §1132(g)(2) and Section 301 of the Labor-Management Relations

Act, of 1947, as amended (“LMRA”), 29 U.S.C. §185;

              E.    Awarding Plaintiffs all of the fringe benefit contributions and wages

that Defendants Red Star and Matinovski failed to pay in violation of the Michigan

Building Contract Fund Act, MCL 570.151, et seq.;




03254020 v1
                                                9
Case 2:20-cv-11052-LJM-APP ECF No. 1 filed 04/29/20              PageID.10   Page 10 of 10



              F.   Awarding all amounts resulting from the dishonored checks issued by

Defendants Red Star and Martinovski, and reasonable attorney fees and costs of the

action, and any and all further damages as recoverable under applicable law; and

              G.   Granting Plaintiffs any and all other relief (including injunctive and

equitable relief) to which Plaintiffs might be entitled in equity and good conscience.

                                      Respectfully submitted,

                                      MADDIN HAUSER ROTH & HELLER, P.C.

                                         /s/ Craig E. Zucker
                                      Craig E. Zucker (P39907)
                                      David M. Eisenberg (P68678)
                                      28400 Northwestern Hwy., 2nd Floor
                                      Southfield, MI 48034
                                      (248) 354-4030
                                      czucker@maddinhauser.com
                                      deisenberg@maddinhauser.com

                                      -and-

                                      WATKINS, PAWLICK, CALATI & PRIFTI, PC
                                      George H. Kruszewski (P25857)
                                      1423 E. Twelve Mile Road
                                      Madison Heights, MI 48071
                                      (248) 658-0807
                                      gkruszewski@wpcplaw.com

                                      Attorneys for Plaintiffs

DATED:             April 29, 2020




03254020 v1
                                               10
